DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jatsch (US Pub No. 2017/0222157) in view of Lee (US Pub No. 2015/0162543)
Regarding Claims 1, and 3-5, Jatsch et al. teaches a compound of formula 1:
In the following formula, a [0021], b [0022], and n [0017] are 0, m is 1 [0018], v is 0 or 1 [0040], V is a single bond [0040], u is 0 [0041], Q’ is O [0016], Q is a single bond [0017-0018], Ar1 is phenyl [0096], X is Nitrogen [0024].

    PNG
    media_image1.png
    360
    484
    media_image1.png
    Greyscale



Jatsch et al. is silent on the value of “A”
Lee et al. teaches a novel compound capable of greatly improving the lifetime, efficiency, electrochemical stability and thermal stability of an organic electronic device [Abstract]. The compound of Lee et al. comprises two substituents shown with formula 1 [0008, 0019], were X1-X3 are N, and Ar1 and Ar2 are aryl groups, and L is a direct bond or arylene group [0008] and is attached to a central compound as shown in para. 19 and 55.
Since formula 1 of Lee et al. is similar to the substituent shown in formula 5 of Jatsch et al., and Jatsch et al. is concerned about providing a compound with improvement, in particular with respect to the efficiency, operating voltage and lifetime of organic electronic devices [0007], it would have been obvious to one of ordinary skill in the art before the filing of the invention to modify both substituents of formula 5 of Jatsch et al. with formula 1 of Lee et al. in order to provide a compound with improved lifetime, efficiency, electrochemical stability and thermal stability [Abstract].

Although modified Jatsch et al. does not explicitly teaches the claimed isomer, modified Jatsch et al. teaches a finite number of isomer positions in the formula above; therefore, it would have been obvious to one ordinary skill in the art before the filing of the invention to have selected the desired isomer as it is merely the selection of a finite number isomers in the formula above and one of ordinary skill in the art would have a reasonable expectation of success in doing so. MPEP 2143 
The Supreme Court decided that a claim can be proved obvious merely by showing that the combination of known elements was obvious to try. In this regard, the Supreme Court explained that, “[w]hen there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill in the art has a good reason to pursue the known options within his or her technical grasp.” An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of the case. Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not.  Therefore, choosing from a finite number of identified, predictable solutions, with a reasonable expectation for success, is likely to be obvious to a person if ordinary skill in the art. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, E.).
Regarding Claim 2, within the combination above, modified Jatsch et al. is silent on the isomer of claim 2, modified Jatsch et al. teaches in formula 5, a variety of positions the substituents can be bonded to the phenyl portion of the compound in formula 5.
Although modified Jatsch et al. does not explicitly teaches the claimed isomer, modified Jatsch et al. teaches a finite number of isomer positions in the formula above; therefore, it would have been obvious to one ordinary skill in the art before the filing of the invention to have selected the desired isomer as it is merely the selection of a finite number isomers in the formula above and one of ordinary skill in the art would have a reasonable expectation of success in doing so. MPEP 2143 
The Supreme Court decided that a claim can be proved obvious merely by showing that the combination of known elements was obvious to try. In this regard, the Supreme Court explained that, “[w]hen there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill in the art has a good reason to pursue the known options within his or her technical grasp.” An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of the case. Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not.  Therefore, choosing from a finite number of identified, predictable solutions, with a reasonable expectation for success, is likely to be obvious to a person if ordinary skill in the art. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, E.).
Regarding Claim 6, within the combination above,  modified Jatsch et al. teaches an organic light emitting device comprising: a first electrode; a second electrode facing the first electrode; and at least one organic material layer interposed between the first electrode and the second electrode, wherein the at least one organic material layer comprises the compound [0171].
Regarding Claim 7, within the combination above, modified Jatsch et al. teaches wherein the organic material layer comprises a hole transport layer, wherein the hole transport layer comprises the compound [0108, 0167].
Regarding Claim 8, within the combination above, modified Jatsch et al. teaches wherein the organic material layer comprises a hole injection layer, wherein the hole injection layer comprises the compound [0108, 0177].
Regarding Claim 9, within the combination above, modified Jatsch et al. teaches wherein the organic material layer comprises an electron blocking layer, wherein the electron blocking layer comprises the compound [0177, 0108].
Regarding Claim 10, within the combination above, modified Jatsch et al. teaches wherein the organic material layer comprises a hole injection/transport layer, wherein the hole injection/transport layer comprises the compound [0108, 0177].
Regarding Claim 11, within the combination above, modified Jatsch et al. teaches wherein the organic material layer comprises a light emitting layer, wherein the light emitting layer comprises the compound as a host for the light emitting layer [0108, 0177, 0228].
Regarding Claim 12, within the combination above, modified Jatsch et al. teaches wherein the organic material layer comprises the compound as a host, and comprises another organic compound, a metal or a metal compound as a dopant [0108, 0177, 0148].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y SUN whose telephone number is (571)270-0557. The examiner can normally be reached 9AM-7PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL Y SUN/	Primary Examiner, Art Unit 1726